DETAILED ACTION

Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 11,032,706. Although the claims at issue are not identical, they are not patentably distinct from each other because they either recite a concomitance of the claim features, or they are their obvious modifications.  Specifically, the instant claims are the broader version of the patented claims. For example, compare claim 1 of the patent with claim 1 of the current application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 USC § 112
Claim 12 includes the phrase “Network Function”.  The phrase is not defined in the specification.  However, the examiner asserts that applicant is entitled to acts as his or her own lexicographer as long as the term of a claim is not contrary to its ordinary meaning.  Given the fact that the term cited in the claim language would not be recognized by a skilled artisan as having (contradict) specific meaning the examiner asserts that the claim is not a subject to 112 paragraph rejection, especially that one could argue that in the broadest reasonable interpretation “network function” is essentially an inherent element utilized in computing networks and/or devices.
Also, claims 4 and 16 use the term “indication”.  The examiner was unable to find in applicant’s specification what constitutes of the claimed indication.  The term used in the claims is within the context of authentication (with both first and second access point) but the examiner wasn’t even able to find the support for this desirability. 
However, given the fact that the term does not have a specific meaning in the art and that the various interpretation of the term is understood by a layman (e.g. “to hope for”, especially since the term is connected with a desirability and not actually expressive request/command: “indication that authentication is desired with both the first and second access point”), these terms are also not rejected but treated using the broadest reasonable interpretation.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (WO2007102702; found in applicant submitted IDS) in view of Bailier (UPUB 20150173000) or, in alternative Zavalkovsky (USPUB 20070101406).
Kwon teaches an user equipment apparatus comprising a processor and a memory (para 28), the apparatus further including computer-executable instructions stored in the memory of the apparatus which (para 94), when executed by the processor of the apparatus, cause the apparatus to (para 94): connect to a network (para 5, providing 3GPP service) through a first access point that uses a first radio access technology (para 45, using a WLAN-specific technique), wherein upon a connection to the network through the first access point (para 45), the apparatus does a full authentication (para 50, full authentication process is performed),and thereafter, switch to a connection (para 3) to the network (para 5) through a second access point (para 28, mobile terminal transmits ... to the VLR/ SGSN. In UMTS the mobile terminal communicates via an eNodeB to the VLR/SGSN) that uses a second radio access technology (para 81, fast reauthentication process in UMTS . . . starts), wherein upon a connection to the network through the second access point (para 81, mobile terminal transmits an attach request), the apparatus does a fast authentication (para 81), wherein the fast authentication does not do at least one authentication step done in the full authentication (para 6, fast re-authentication ... makes it unnecessary to perform an authentication algorithm and generate a new key". Theses steps are done during the full authentication.), wherein one of the first and second access points is a WiFi access point and another of the first and second access points is a cellular access point (para 2-5, 28 and 45), wherein the cellular access point is for an eNodeB (para 28 and 45), the first AP provides a re-authentication ID to the apparatus and the re-authentication ID is provided to the second AP during fast re-authentication (para 6, fast re-authentication ... makes it unnecessary to perform an authentication algorithm and generate a new key". Theses steps are done during the full authentication), 
in the full authentication, the apparatus provides the user equipment with at least one of a re-authentication-ID and an access network identity (para 51), in the fast authentication, the apparatus does not run an Authentication and Key Agreement (AKA) (in contrast, the fast re-authentication access user authenticator that is identified through the previous authentication process and the re-authentication identifier eliminates the necessity to generate a new key, e.g. para 6). 
Kwon does not, but in the related art Bailier suggests the apparatus interacting with an authentication center the in full authentication and in not requiring the user equipment to interact with the authentication server in the fast authentication (MME and not HHS authenticates the user equipment, see Fig. 4 and associated text).  Alternatively, Zavalkovsky suggests speeding up the authentication in subsequent (fast) authentication (See implementation of authenticator using cache as illustrated in Fig. 1, 2B, 3A and discussed in the associated text). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution as taught by Kwon or Zavalkovsky into Kwon’s invention given the predictable benefit of secure and efficient network communication.
The request from the apparatus to connect with the first access point that allows the subsequent authentication with the second access point meets the broadest reasonable interpretation of claim 4.
Additionally, clearly any communication request includes various elements and using any additional/particular element (including elements such as any particular indication) would not affect the functionality of the invention. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include any particular element indicating any particular desirability given the benefit of customization.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433